   Case 2:10-cv-00235-MHT-TFM Document 61 Filed 04/04/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENDA J. PENN,                   )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )           2:10cv235-MHT
                                  )
ALABAMA DEPARTMENT OF             )
CORRECTIONS, et al.,              )
                                  )
     Defendants.                  )

                                ORDER

    It is ORDERED that the motion for sanctions (doc.

no. 58) is denied.

    DONE, this the 4th day of April, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
